DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on June 22, 2020 is acknowledged.  Claims 1-11 have been cancelled. Claims 12-22 are new. Claims 12-22 are under prosecution in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on June 22, 2020 is acknowledged. A signed copy is attached to this office action. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Lacoste  (US 10,058,526), which is discussed below. Lacoste odes not disclose the use of polyethers as the solvent. There is no motivation within Lacoste or the prior art to substitute the polyester recited as  a solvent for a polyether or the recited polyethers recited in the instant claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation 0.1 and 10% by weight of animal pheromone, and the claim also recites 0.5 and 5% by weight of animal pheromone, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, in the present instance, claim 21 recites the broad recitation the solvent is a polyether, and the claim also recites preferably chosen from 1[(2-butoxy-1-methylethoxy)-1-methylethoxy]-2-propanol, ethylhexylal, tetraoxaundecane, and mixtures thereof, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste (US 10,058,526), as evidenced by Solvay, Rhodiasolv Product Information sheet, accessed May 12, 2022) in view of Guerret et al. (EP 3187046; translation provided). 
Lacoste discloses a composition containing pheromones and a carrier solvent.  A device for diffusing such a composition into the ambient air is also disclosed (abstract). 
Suitable solvents include Dimethyl-2-methyl glutarate, Rhodiasolv (column 7, lines 15-21), which is a dibasic ester. 
Regarding claim 13, the composition comprises 50-99.9% carrier solvent (column 7, lines 28-36). 
Regarding claim 14, Rhodiasolv has a boiling point of 222-224 ° Celsius, which is greater than 200 ° Celsius, as evidenced by Solvay. 
Regarding claim 15, Example 4 discloses 3.5% of the active agent.  
Regarding claim 20, substance is at least one compound which mimics a substance secreted by the organism of a non-human mammal and is able to induce a change in behavior in a non-human mammal. Said substance may serve for example as a specific attractant, specific repellent, social communicator and/or sexual stimulant (column 3, lines 32-47). 
Regarding claim 22, the composition is administered by a liquid diffuser (column 8, lines 40-46), which reads on a wick diffuser. 
Lacoste does not disclose the use of a polymeric viscosity agent. However, as noted in the instant specification, the polymeric viscosity agent is included in order to control diffusion kinetics. 
Guerret discloses a composition comprising semiochemicals (pheromones) used to control animal behavior (paragraph 0001). The composition additionally comprises a polymeric matrix which is solid at room temperature and incorporates the semiochemical substance (paragraph 0004). 
Regarding claim 16,  while Guerret does not disclose the weight of the polymeric viscosity agent in the composition, Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
Regarding claims 17-19, the polymeric matrix with acrylic blocks comprises at least one polyalkyl methacrylate block and at least one polyacrylate block of alkyl (paragraph 0019), such as Nanostrengh triblock MAM-Abu-MAM copolymers of poly(butyl acrylate (PABu) and poly(methacrylate) (PMMA) (paragraph 0062), which is known as Nanostrength M22, which is also disclosed in the instant specification to have an average molecular weight of greater that 10,000 g/mol and less than 100,000 g/mol. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have incorporated a polymeric matrix into the composition of Lacoste in order to provide a  solid substance capable of storing and slowly releasing without modifying the chemical composition of the semiochemicals (paragraph 0014). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615